DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose, teach, or fairly suggest a staple gun including a force-accumulating assembly having two accumulating members and an adjusting mechanism movable between a first position and a second position, wherein when the adjusting mechanism is in the first position, only one of the two accumulating members is engaged and comovable with a striking member and when the adjusting mechanism is in the second position, both of the two accumulating members are engaged and comovable with the striking member.  The prior art of record that comes closest to teaching these limitations is Hu (US 2016/0303726), Burch et al (US 2014/0231486), and Chen (US 2015/0041516).  Hu teaches a staple gun including a force-accumulating assembly having two accumulating members and an adjusting mechanism movable between a first position or a second position.  However, Hu fails to teach when the adjusting mechanism is in the first position, only one of the two accumulating members is engaged and comovable with a striking member and when the adjusting mechanism is in the second position, both of the two accumulating members are engaged and comovable with the striking member.  Burch and Chen both teach a staple gun including a force-accumulating assembly having an accumulating member and an adjusting mechanism movable between a first position and a second position.  However, Burch and Chen both fail to teach two accumulating members wherein when the adjusting mechanism is in the first position, only one of the two accumulating members is engaged and comovable with a striking member and when the adjusting mechanism is in the second position, both of the two accumulating members are engaged and comovable with the striking member.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 2-10, claims 2-10 are allowed because they depend from allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731